Title: To James Madison from Francis Bailey, 23 October 1803 (Abstract)
From: Bailey, Francis
To: Madison, James


23 October 1803. “The death of Col. Bauman of New-York has lef[t] the Post-Office without a Master. I know of no man in the United-States, who would fill that office, with more ability, or greater integrity, than Philip Freaneau.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Freneau”). 1 p.; docketed by Jefferson. Printed in Fred Lewis Pattee, ed., The Poems of Philip Freneau (3 vols.; Princeton, N.J., 1902), 1:lxxx.



   
   Francis Bailey (ca. 1735–1815) was a Revolutionary War veteran and the editor of several newspapers, including the Philadelphia Freeman’s Journal. Bailey was also for a time official printer for Congress and the state of Pennsylvania.



   
   Sebastian Bauman (1739–1803) was a German-born Revolutionary War veteran who served as New York City postmaster from 1789 until his death (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:458; Prince, Federalists and the Origins of the U.S. Civil Service, pp. 188–89).


